ORDER OF JUDGMENT
Thomas P. Agresti, Judge United States Bankruptcy Court
AND NOW, this 22nd day of August, 2017, for the reasons stated in the Memorandum Opinion filed this date at Doc. No. 77, it ⅛ ORDERED, ADJUDGED and DECREED that,
(1) The Motion for Summary Judgment filed by the Trustee is GRANTED.
(2) The Motion for Summary Judgment filed by the United States of America is DENIED.
(3) Judgment is entered in favor of the Trustee and against Community Chevrolet, Inc. in the amount of $100,000.
(4) Proof of Claim 1-1 filed by Community Chevrolet, Inc. is DISALLOWED effective September 21, 2017, unless prior to that date it satisfies the judgment entered by Paragraph 3, such disallowance being without prejudice to reconsideration if said judgment is satisfied on a date thereafter but prior to the closure of the case.